Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 06/15/2021.
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed applications 15851660, filed 12/21/2017 ,now U.S. Patent #11061983, to which the instant application is a divisional, and 15851660 Claims Priority from Provisional Application 62574702, filed 10/19/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully reviewed and respectfully considered. For the Examiner’s responses, please refer to below discussions.
Concerning the claimed subject matter “the at least one of the query completion suggestion or the search result is obtained from an intermediary server, based on information previously provided by a remote server to the intermediary server in association with the store”, the Applicant mainly argued that 
“”Zaheer discloses a "server 120 [that] provides VTT-based interaction to the user through the user-facing interface. The VTT 123 translates the user's voice into text and accesses the enterprise API 122 for communicating text-based searches to the server API 131 of the enterprise server 13 0 for purposes of searching the item location database 132."”, and However,
“”However, Zaheer's "text-based searches" are translations of "the user's voice into text", not "information ... in association with the store". For at least these reasons, Zaheer does not disclose "the at least one of the query completion suggestion or the search result is obtained from an intermediary server, based on information previously provided by a remote server to the intermediary server in association with the store"”,
The Examiner respectfully submits the below discussion, starting with the Zaheer Drawing on which the rejection also relies:

    PNG
    media_image1.png
    848
    992
    media_image1.png
    Greyscale

The searches Zaheer discloses includes the below steps:
1. user initiated searches at usrDEV (user device) 110 via Application 111,
2. searches was translated into texts at VTT 123 of the remSVR (remote SERVER),
3. API 121 of remSVR constructs searches and submits to API 131 of intSVR (intermediate server),
4. API 131 of intSVR searches Database 132 and then returns results to API 122 of remSVR, and
5. API 122 of remSVR communicate search results back to 112 of UsrDev. 

Concerning claim limitation “wherein the at least one of the query completion suggestion or the search result is obtained from an intermediary server, based on information previously provided by a remote server to the intermediary server in association with the store”,
First of all, “the search result is obtained from an intermediary server” was met by items 3 and 4. The search results was “based on information previously provided by a remote server to the intermediary server” also being met because, 
the database stores variety searchable information, including store geolocations and item descriptions (Zaheer: [0017]) and the (instant) searches include the current reported geolocation of the device 110 and item descriptive information (Zaheer: [0017]). In other words, the location database has been stored with device geolocation and item descriptive information for the instant searches to query. As such, the remSVR provides searches texts to the intSVR for searching a database with information including previously provided and stored there in the location database so that a query can be performed based on the instant query texts and the stored data in the location database. Therefore it is reasonably to interpret the search result was based on information currently provided and, previously provided and stored in the database.
The search result was also in association with the store, as evidenced by the database item location database 132 includes a variety of searchable information, such as but not limited to: item descriptions, item identifiers, store geolocations, item price, etc., and other information. (See Zaheer: [0017]).
The Examiner further respectfully submits, without clarifying previously provided information being stored, an information being constructed in another server (remSVR) before provided to the instant server (intSVR), can also be very reasonably interpreted as information previously provided to the instant server before searches conducted.
Accordingly, the Examiner respectfully submits the Zaheer reference reasonably discloses  the subject matter under being argued.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 15-16, 19, 1-2, 6 , 8-9 and 13, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by 
Zaheer et al.: “LOCATION-BASED VOICE PROCESSING” (U.S. Patent Application Publication  US 20190065504 A1, DATE PUBLISHED 2019-02-28  and DATE FILED 2017-08-30, hereafter “Zaheer”).
As per claim 15, Zaheer teaches a method, comprising: 
detecting that a location of a device is within a location of a store or within a threshold distance of the location of the store (See Abstract: the text search and the current geolocation are submitted as a search to locate an enterprise within a configured distance of the current geolocation and to locate a specific location for an item within that enterprise. Here “within a configured distance” reads on a location of the enterprise, the store, and current geolocation of the device teaches the location of the device);
receiving user input for initiating a search (See Abstract: a voice-initiated item search is received along with a current geolocation of a device from which the voice-initiated item search was initiated. The search is translated to text, and the text search and the current geolocation are submitted as a search. Here the voice initiated item search received teaches receiving user input for initiating a search); and
obtaining, in response to the received user input, at least one of a query completion suggestion or a search result, the at least one of the query completion suggestion or the search result having been targeted to the location of the store or the threshold distance of the location of the store (See Abstract: the enterprise and the specific location for the item are provided back to an operator of the device as search results in voice and/or text. Here the enterprise and the specific location for the item in the enterprise teaches the search result and the location of the item also reads on the location of the enterprise, the store);
wherein the at least one of the query completion suggestion or the search result is obtained from an intermediary server, based on information previously provided by a remote server to the intermediary server in association with the store (See Fig. 1, and [0018]-[0019], The enterprise API 122 of the SEVER constructs text-based searches that are submitted to the server API 131 of the ENTERPRISE SERVER for purposes of searching the item location database 132. The server API of the ENTERPRISE SERVER 131 returns search results obtained from searching the item location database 132 to the enterprise API 122 of the SEVER. The results for the search (initiated through voice by the user operating device 110) are then communicated back to the application 111 as voice results (through the TTV service 124) and/or through text communicated information through the APP API 121. Here the SERVER reads on a remote server; the ENTERPRISE SERVER reads on the intermediary server. It is noted that the search is performed after search information has been provided which is previously provided prior to the search being performed); and 
displaying the at least one of the query completion suggestion or the search result in association with the search (See [0019], The results for the search (initiated through voice by the user operating device 110) are then communicated back to the application 111 as voice results (through the TTV service 124) and/or through text communicated information through the APP API 121. Here voice presentation of result via TTV or text presentation via APP API is interpreted display the result. Further at Page 5, claim 16 teaches “presenting the search results as an interactive map on the display with the current geolocation and the item location pinned on the interactive map”).
As per claim 16, Zaheer teaches the method of claim 15, wherein the information previously provided to the intermediary server comprises store layout information (See [0016] The server 120 provides VTT-based interaction to the user through the user-facing interface. The VTT 123 translates the user's voice into text and accesses the enterprise API 122 for communicating text-based searches to the server API 131 of the enterprise server 130 for purposes of searching the item location database 132. The item location database 132 includes a variety of searchable information, such as but not limited to: item descriptions, item identifiers, store geolocations, item price, item images, store-specific item aisle locations, store-specific item shelf locations, store-specific maps, item review information, item attributes (color, size, brand, warranty, etc.), and other information. Here the , store-specific item aisle locations, store-specific item shelf locations, and store-specific maps, teaches store layout information).
As per claim 19, Zaheer teaches the method of claim 15, wherein the device does not have an application associated with the store installed on the device (See Zaheer: [0014] The application (app) 111 uses location services available with the Operating System (OS) of the device 110 and regularly reports the device's geolocation through the device's server API 112 to the server's app API 121. A user operates the device 110. The application 111 also includes a user-facing interface for voice and text-based interaction with the server 120 through the server API 112. Both API 111 and 112 are not associated with the store installed on the device).
As per claims 1-2 and 6, the claims recite a computer program product comprising code stored in a tangible computer readable storage medium, the code comprising code (See Zaheer: [0036], executable instructions programmed and residing within memory and/or a non-transitory computer-readable storage medium and executed by one or more processors of a device. Here the instructions teaches the code) to perform the steps of the method as recited in claims 15-16 and 19, respectively, and as rejected above under 35 U.S.C. § 102 as being anticipated by Zaheer.
Accordingly, claims 1-2 and 6 are rejected along the same rationale that rejected claims 15-16 and 19, respectively.
As per claim 8-9 and 13, the claims recite a device, comprising: at least one processor configured; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor (See Zaheer: [0036], executable instructions programmed and residing within memory and/or a non-transitory computer-readable storage medium and executed by one or more processors of a device) to perform the steps of the method as recited in claims 15-16 and 19, respectively, and as rejected above under 35 U.S.C. § 102 as being anticipated by Zaheer.
Accordingly, claims 8-9 and 13 are rejected along the same rationale that rejected claims 15-16 and 19, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 7, 10-12, 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaheer, as applied to claims 15-16, 19, 1-2, 6 , 8-9 and 13 above and further in view of 
Noeth et al.: “LOCATION-BASED MESSAGING” (U.S. Patent US 9628950 B1, DATE PUBLISHED 2017-04-18 and DATE FILED 2015-01-12, hereafter “Noeth”).
As per claim 3, Zaheer teach the computer program product of claim 1, wherein the search corresponds to a system-wide search for items (See [0018] The enterprise API 122 constructs text-based searches that are submitted to the server API 131 for purposes of searching the item location database on the enterprise server 132.).
However, Zaheer does not explicitly teach the items stored locally on the device, wherein the displaying of the at least one of the query completion suggestion or the search result in association with the search comprises displaying at least one additional query completion suggestion or the search result corresponding to the items locally on the device.
On the other hand, as an analogous art on location based items management, Noeth teaches the computer program product of claim 1, items stored locally on the device (See col. 8, lines 35-39, the content message may be stored locally, or may be stored on a cloud server computer without a copy of the content message being stored at the mobile device until the message is “found” by the mobile device entering the delivery area around the marker), and 
wherein the displaying of the at least one of the query completion suggestion or the search result in association with the search comprises displaying at least one additional query completion suggestion or the search result corresponding to the items locally on the device (See col. 4, lines 30-33, display of content messages when a mobile device is within a delivery area, display of interface options, mobile device vibrations, and any other such output elements described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Noeth with the teachings of Zaheer because Noeth is dedicated to enabling location based messages to be generated by a user for receipt by a selected recipient when the selected recipient is within a location associated with a message, Zaheer is dedicated to location-based voice processing and the combined teaching would have enabled Zaheer to effectively search items by receiving message only within a location as a selected recipient for a selected message.
As per claim 4, Zaheer in view of  Noeth teaches the computer program product of claim 1, wherein detecting that the location of the device is within the location of the store or within the threshold distance of the location of the store is based on a geo-fenced location of the store (See Noeth: col. 1, lines 16-18 and col. 4, lines 47-57, enabling location based messages to be generated by a user for receipt by a selected recipient when the selected recipient is within a location associated with a message and use geofence information to determine location states as inside or outside of a geofence or delivery area. A geofence as described herein refers to data that defines a spatial boundary. A geofence may define a delivery area, such that when a location manager module determines that a mobile device is within a geofence that defines the delivery area, a content message associated with that delivery is made available on the mobile device. Location manager modules 218 and 228 may thus both determine a location of a mobile device and determine whether the location is within a geofence as part of receipt of a message for display on a receiving mobile device. Such geofence areas may be defined by user inputs received at a UI module, or may be stored as previously define locations in data storage modules).
As per claim 17, Zaheer in view of Noeth teaches the method of claim 15, 15, wherein the search corresponds to a system-wide search for items (See Zaheer: 0018] The enterprise API 122 constructs text-based searches that are submitted to the server API 131 for purposes of searching the item location database on the enterprise server 132) stored locally on the device (See Noeth: col. 8, lines 35-39, the content message may be stored locally, or may be stored on a cloud server computer without a copy of the content message being stored at the mobile device until the message is “found” by the mobile device entering the delivery area around the marker), and wherein the displaying of the at least one of the query completion suggestion or the search result in association with the search comprises displaying at least one additional query completion suggestion or the search result corresponding to the items locally on the device (See Noeth: col. 4, lines 30-33, display of content messages when a mobile device is within a delivery area, display of interface options, mobile device vibrations, and any other such output elements described herein).
As per claim 18, Zaheer in view of Noeth teaches the method of claim 15, further comprising receiving user authorization to transfer device data between the device and the intermediary server, but not authorize the device data to be provided to the remote server (See Noeth: FIG. 2 and col. 3, line 60- col. 4, line 4, Messaging module 210 is implemented on a mobile device such as mobile device 110, and messaging module 220 is implemented on a separate mobile device such as mobile device 120. The messaging modules are communicatively coupled with each other via network 235 to enable location based messages to be sent between messaging modules 210 and 220. Messaging modules are also communicatively coupled to cloud based server computer 240, which may manage aspects of location based communications including accounts, identifiers, message routing, or other such aspects of a location based communication. Here the cloud based server computer is interpreted the intermediary server, the only server involving messaging and communications).
As per claim 20, Zaheer in view of Noeth teaches the method of claim 15, wherein the information previously provided by the remote server has been pre-stored at the intermediary server prior to receipt of the user input for initiating the search (See Noeth: col. 8, lines 35-39, the content message may be stored locally, or may be stored on a cloud server computer without a copy of the content message being stored at the mobile device until the message is “found” by the mobile device entering the delivery area around the marker).
As per claim 10-11, the claims recite a device, comprising: at least one processor configured; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor (See Zaheer: [0036], executable instructions programmed and residing within memory and/or a non-transitory computer-readable storage medium and executed by one or more processors of a device) to perform the steps of the method as recited in claims 3-4, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Zaheer in view of Noeth.
Accordingly, claims 10-11 are rejected along the same rationale that rejected claims 3-4, respectively.
As per claims 5 and 7, the claims recite a computer program product comprising code stored in a tangible computer readable storage medium, the code comprising code (See Zaheer: [0036], executable instructions programmed and residing within memory and/or a non-transitory computer-readable storage medium and executed by one or more processors of a device. Here the instructions teaches the code) to perform the steps of the method as recited in claims 18-20, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Zaheer in view of Noeth.
Accordingly, claims 5 and 7 are rejected along the same rationale that rejected claims 18 and 20, respectively.
As per claim 12 and 14, the claims recite a device, comprising: at least one processor configured; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor (See Zaheer: [0036], executable instructions programmed and residing within memory and/or a non-transitory computer-readable storage medium and executed by one or more processors of a device) to perform the steps of the method as recited in claims 12 and 14, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Zaheer in view of Noeth.
Accordingly, claims 12 and 14 are rejected along the same rationale that rejected claims 18 and 20, respectively.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 20, 2022